Citation Nr: 0712207	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  05-23 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's and Veteran's Son




ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1942 to 
January 1946.  The veteran died in July 2001.  The appellant 
is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 decision of a Regional 
Office (RO) of the Department of Veterans Affairs (VA) in Des 
Moines, Iowa.  The appellant and her son testified before the 
undersigned Veterans Law Judge at an August 2006 hearing held 
at the Des Moines RO.  A transcript of that hearing is 
associated with the claims folder. 


FINDINGS OF FACT

1. The veteran died in July 2001; the cause of death listed 
on his death certificate is chronic obstructive pulmonary 
disease (COPD).  This is not shown to be related to active 
service, to include as due to mustard gas exposure.

2. At the time of the veteran's death, service connection was 
established for an appendectomy scar.

3. A service-connected disability was not the immediate or 
underlying cause of the veteran's death, nor was a service-
connected disability etiologically related to the cause of 
the veteran's death, nor did a service-connected disability 
hasten death.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the 
cause of the veteran's death have not been met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312(a) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and her 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in her 
possession that pertains to the claim.

After reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  In this respect, letters sent to 
the appellant in May 2002 and September 2005 letter informed 
her of the information and evidence necessary to warrant 
entitlement to the benefits sought, as well as advised her of 
the types of evidence VA would assist her in obtaining as 
well as her own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  
Additionally, the May 2002 letter essentially, and the 
September 2005 expressly, notified the appellant of the need 
to submit any pertinent evidence in her possession.  The 
Board notes that the May 2002 letter was sent to the 
appellant prior to the July 2003 rating decision.  The VCAA 
notice was therefore timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Although the appellant was not provided notice on 
these two elements, the Board finds such error to be 
nonprejudicial.  With respect to the claim of service 
connection for cause of death, the Board has concluded that 
the preponderance of the evidence is against this claim.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned have therefore been rendered 
moot.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the appellant and that no useful purpose would be served 
by delaying appellate review to send out additional VCAA 
notice letters.

VA has also fulfilled its duty to assist the appellant in 
making reasonable efforts to identify and obtain relevant 
records in support of her claim and providing a VA medical 
opinion, when appropriate.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(4)(i).  The veteran's service medical records are 
associated with the claims folder, as well as various private 
medical records, relevant VA treatment records, and numerous 
statements from the appellant, the deceased veteran, and 
their son.  The appellant has not identified any additional 
relevant, outstanding records that need to be obtained before 
deciding her claim.  The Board also observes that a VA 
medical opinion was provided in conjunction with this claim.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the" appellant 
"regarding what further evidence" she "should submit to 
substantiate" her "claim."  Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  Therefore, the Board is satisfied 
that VA has complied with the duty to assist requirements of 
the VCAA and the implementing regulations and the record is 
ready for appellate review.

Analysis

The appellant is claiming entitlement to dependency and 
indemnity compensation (DIC).  DIC may be awarded to a 
surviving spouse upon the service-connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.5(a). Thus, the Board must first 
address whether the veteran's death is service-connected.

The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  Id.  For a service-connected disability to be 
considered the principal or primary cause of death, it must 
singly, or with some other condition, be the immediate or 
underlying cause, or be etiologically related thereto.  
38 C.F.R. § 3.312(b).  In determining whether a service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

Applicable law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  That an injury occurred in service 
alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition, under the governing regulation pertaining to 
exposure to mustard gas, presumptive service connection is 
warranted if the veteran has experienced: (1) Full body 
exposure, (2) to the specified vesicant agent, (3) during 
active military service, and (4) has subsequently developed 
certain specified conditions.  38 C.F.R. § 3.316 (2005).  (It 
is noted that chronic obstructive pulmonary disease (COPD) is 
among the conditions that are associated with full body 
exposure to sulfur mustard.)

In the present case, the primary cause of the veteran's death 
was reported on the death certificate as chronic obstructive 
pulmonary disease (COPD).  The appellant contends that the 
veteran developed COPD as a result of exposure to mustard gas 
during his military service.  In support of such theory, she 
directs the Board's attention to statements made by the 
veteran in which he avers that he was exposed to mustard gas 
in multiple testing environments during his military service.  
The first alleged exposure occurred while the veteran was 
attending basic training at Camp Livingston in Louisiana.  A 
February 1997 statement by the veteran notes that the 
soldiers were exposed to different gasses, including tear, 
mustard, and smoke, during training.  The veteran indicated 
that he was also exposed to mustard gas while stationed at 
Esler Field in late summer/early fall 1944.  Various 
statements by the veteran note that he participated in 
impromptu gas testing which involved full body exposure.  A 
June 1999 sworn statement by the veteran notes that he was 
not told that the gas he was exposed to was mustard gas; 
however, he stated that he knew it was based on the smell.  
The veteran also indicated that he wore a gas mask during 
such testing, but that it had a leak which he plugged with 
toilet paper.  Finally, the veteran claimed exposure to 
mustard gas while stationed in New Guinea.

The Board has carefully reviewed the veteran's statements of 
record, as well as the statements of the appellant and the 
appellant's and veteran's son.  It acknowledges the 
specificity with which the veteran detailed his exposure.  
Unfortunately, there is no official record that, at any time 
during the veteran's period of active military service, he 
experienced full-body exposure to nitrogen or sulfur mustard 
or Lewisite gas as part of any chamber or field exercise.  
The Board notes that a February 1997 letter from the U.S. 
Army Chemical and Biological Defense Command (CBDCOM) 
indicates that the veteran was not listed as a participant in 
full body chemical agent testing.  Additionally, Esler Field 
was not a designated World War II (WWII) chemical agent 
testing site.  An April 1997 letter from CBDCOM states that 
chemical warfare training was introduced at Camp Livingston 
in July 1942; however, the gas chamber only used tear gas and 
chlorine - no mustard gas was used.  Also, CBDCOM observes 
that there is no evidence that the gas chamber at Camp 
Livingston was ever used as a testing site.  Finally, a March 
2005 letter from the Defense Manpower Data Center (DMDC) 
states that the veteran was not listed among those who may 
have been exposed to mustard gas and Lewisite during WWII 
during testing programs, production, storage, or 
transportation.  

DMDC indicates that many veterans believe that they 
participated in mustard gas training when actually it was 
routine chemical warfare defense training.  Documentation was 
not maintained because it was conducted as part of routine 
military training.  Descriptions of such training are 
attached to the letter from DMDC.  The Board observes that 
one such training involved personnel entering a chamber 
filled with tear gas or chlorine and being directed to remove 
their gas masks while in the chamber.  This document also 
notes that some personnel were exposed to mustard gas.  
However, there was never full body field or chamber exposure; 
rather, such training involved one to three small drops of 
liquid mustard gas being placed on a trainee's arm.

The Board does not dispute that the veteran likely 
participated in gas chamber training exercises during 
service; however, there is no objective evidence that he was 
exposed to mustard gas during service.  The Board 
acknowledges that there are statements of record by the 
veteran and the veteran's son which suggest that such testing 
was unauthorized or secretive.  Unfortunately, the Board 
cannot rely only on the veteran's statements regarding this 
testing.  Procedures were in place to document mustard gas 
testing and potential exposure during WWII, and 
unfortunately, none of these records indicate that the 
veteran participated in these tests or was at risk for 
exposure.

In the absence of evidence verifying that the veteran 
experienced full-body exposure to mustard gas during service, 
the presumption in favor of service connection for COPD is 
not applicable in this case.  38 C.F.R. § 3.316.  Although 
the veteran's claim for service connection cannot proceed 
under 38 C.F.R. § 3.316, the Board notes that it must also 
consider other theories of service connection for cause of 
death.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 
1994).  Regrettably, the Board finds that there is no 
competent evidence that warrants service connection for COPD, 
and thus, service connection for cause of death.  

The Board observes that the veteran's service medical records 
are absent any mention of pulmonary or respiratory problems.  
Such records do, however, indicate that the veteran reported 
smoking one package of cigarettes daily.  His January 1946 
separation examination does not reflect any abnormal clinical 
findings related to his respiratory system, and a chest X-ray 
was noted as indicating no significant abnormality.  The 
Board finds that the absence of in-service complaints or 
treatment for respiratory or pulmonary problems, including 
COPD, weighs against a finding that his current COPD is 
related to service.

The first evidence of a diagnosis of COPD in the veteran's 
post-service medical records is a July to August 1967 VA 
hospitalization summary.  The Board observes that this is 
approximately twenty years after service separation.  This 
significant lapse in time between the veteran's active 
service and the first diagnosis of COPD also weighs against 
the appellant's claim that the veteran's COPD is related to 
service.  The Board may, and will, consider in its assessment 
of a service connection the passage of a lengthy period of 
time wherein the veteran has not complained of the maladies 
at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (en banc). 

Various medical records show continued treatment for COPD 
through the time of the veteran's death.  The record also 
contains statements from the veteran's treating physician, 
Dr. Wells.  A December 1993 letter from Dr. Wells opines 
that, based on the veteran's past medical history, the 
following factors are etiologically related to the veteran's 
current COPD: mustard gas exposure and pipe smoking.  
Moreover, Dr. Wells observes that the severity of the 
veteran's COPD is surprising given the amount of pipe smoking 
reported by the veteran.  However, Dr. Wells also indicates 
that although the veteran may have suffered some lung damage 
from mustard gas, it is virtually impossible to tell how much 
mustard gas was a factor.  

A December 1993 letter from Dr. Gervich also notes that 
mustard gas exposure cannot be ruled out as a causative 
factor in his pulmonary problems.  Finally, the Board 
observes that an August 2004 VA medical opinion indicates 
that inhaled mustard gas could contribute to the development 
of COPD.  However, other contributing factors include smoking 
and other environmental exposures.

In addition to the above medical evidence, the veteran's and 
appellant's son submitted his own statements regarding a 
causal connection between mustard gas exposure and COPD.  
Such statements are deemed competent based on his medical 
training as a physician's assistant and his self-reported 
work with heart and lung patients.  See Statement dated May 
1994.  Also of record is various medical literature regarding 
the health effects of mustard gas exposure.

The Board has carefully reviewed all of this evidence in 
addition to the rest of the claims folder.  Unfortunately, as 
discussed above, there is no evidence corroborating the 
veteran's reported in-service exposure to mustard gas.  Thus, 
none of this evidence is relevant to the issue of service 
connection.  

The Board observes that it carefully considered the statement 
of Dr. Wells that the veteran's COPD was more severe than 
expected given his reported history.  Even when the veteran's 
history was updated to reflect his somewhat ambiguous smoking 
history, Dr. Wells continued to feel that his pulmonary 
disorder had deteriorated past the point expected.  See 
August 2000 letter from Dr. Wells.  Despite such statements, 
the Board finds this medical evidence insufficient to warrant 
entitlement to service connection for COPD (for cause of 
death).  Specifically, Dr. Wells statement fails to provide a 
medical opinion as to the cause of the unexpected severity of 
the veteran's COPD.  Certainly, he has suggested that mustard 
gas exposure is one possible cause; however, as previously 
discussed, mustard gas exposure cannot be confirmed.  Other 
than mustard gas exposure, Dr. Wells has not suggested any 
other cause that might relate his COPD to service.

In light of the absence of any competent medical evidence 
linking the veteran's COPD to service, for the Board to 
conclude that the veteran's COPD had its origin during 
military service in these circumstances would be speculation, 
and the law provides that service connection may not be based 
on resort to speculation or remote possibility.  38 C.F.R. § 
3.102 (2006); Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993).  It has 
been observed that statements from doctors which are 
inconclusive as to the origin of a disease can not be 
employed as suggestive of a linkage between the current 
disorder and the claimed incident of military service.  
Warren v. Brown, 6 Vet. App. 4, 6 (1993).

At the time of the veteran's death he was not service 
connected for COPD.  There is no competent evidence of COPD 
during service or for many years after service.  The 
appellant has presented some evidence potentially linking 
COPD to mustard gas exposure; however, there is no objective 
evidence that the veteran was exposed to mustard gas during 
service.  There is no other competent evidence of record 
linking the veteran's COPD to service.  The Board recognizes 
the obvious sincerity of the appellant's belief that the 
veteran was exposed to mustard gas, and that such exposure 
resulted in his COPD.  However, the overwhelming evidence 
from CBDCOM and DMDC demonstrates the unlikelihood that the 
veteran was exposed to mustard gas during service.  Thus, 
absent any evidence other than the veteran's and appellant's 
own statements regarding his claimed exposure, the Board 
finds it cannot grant service connection for cause of death 
due to COPD, to include as due to mustard gas exposure.  In 
making its determination, the Board considered the benefit-
of-the-doubt rule.  However, as a preponderance of the 
evidence is against the appellant's claim of service 
connection for cause of death, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


